DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 11/30/2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statement filed on 03/25/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.















Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 10-13, 15, and 17-20 are rejected under U.S.C. 103 as being unpatentable over Laracey (USPGP 2013/0317928 A1) hereinafter LARACEY, in view of Kettler et al. (USPGP 2017/0193471 A1), hereinafter KETTLER.

Claims 1, 8, and 15:
LARACEY as shown below discloses the following limitations:
receiving, from an electronic transaction browser, …and electronic transaction data, the electronic transaction data including user data; (see at least paragraphs 0011, 0013, 0016, 0044)
determining, by a digital wallet system, whether a user is enrolled in the digital wallet system; (see at least paragraph 0017)
upon determining the user is enrolled in the digital wallet system, transmitting, by the digital wallet system, a verification request to the electronic transaction browser; (see at least Figure 5 as well as associated and related text; paragraphs 0020, 0028, 0029, 0033, 0054-0056)
receiving, by the digital wallet system, a verification response from the electronic transaction browser; (see at least Figure 5 as well as associated and related text; paragraphs 0020, 0028, 0029, 0033, 0054-0056)
generating, by the digital wallet system, a graphical interface including predetermined user data; (see at least Figure 5 as well as associated and related text; paragraphs 0020, 0028, 0029, 0033, 0054-0056)
receiving, by the digital wallet system, a user response received on the graphical interface; (see at least Figure 5 as well as associated and related text; paragraphs 0020, 0028, 0029, 0033, 0054-0056)
completing, by the digital wallet system, an electronic transaction based on the user response. (see at least Figure 5 as well as associated and related text; paragraphs 0020, 0028, 0029, 0033, 0054-0056)
LARACEY does not specifically disclose an express checkout request.  However, KETTLER, in at least, paragraph 0023 does. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of LARACEY with the technique of KETTLER because, “Online merchants can accept payments from consumers for goods and services using a variety of different payment options. For example, online merchants can accept credit cards, debit cards, bank transfers, payment options from a consumer's digital wallet, or by payment from online payment services such as PayPal™, among other suitable payment options. Online merchants are charged various fees by payment providers. The amount of fees can vary from payment provider to payment provider and can include a fixed fee as well as a fee based on the amount of the transaction.” (KETTLER: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 3, 10, and 17:
The combination of LARACEY/KETTLER discloses the limitations as shown in the rejections above.  LARACEY further discloses upon determining the user is not enrolled in the digital wallet system, generating, by the digital wallet system, a request for additional user data.  See at least Figure 5 as well as associated and related text; paragraphs 0020, 0028, 0029, 0033, and 0054-0056.

Claims 4, 11, and 18:
The combination of LARACEY/KETTLER discloses the limitations as shown in the rejections above.  LARACEY further discloses wherein the user data comprises at least one of an email address or a phone number.  See at least paragraphs 0016, 0020, 0021, and 0024.

Claim 5, 12, and 19:
The combination of LARACEY/KETTLER discloses the limitations as shown in the rejections above.  LARACEY further discloses wherein the verification request includes a one-time password authentication request or a two-factor authentication request.  See at least paragraphs 0025 and 0034.


Claim 6, 13, and 20:
The combination of LARACEY/KETTLER discloses the limitations as shown in the rejections above.  LARACEY further discloses generating and displaying, by the digital wallet system, a plurality of transaction options for completing the electronic transaction.  See at least claim 45.




Claims 2, 9, and 16 are rejected under U.S.C. 103 as being unpatentable over LARACEY/KETTLER, and further in view of Dryer et al. (USPGP 2012/0290376 A1), hereinafter DRYER.

Claims 2, 9, and 16:
The combination of LARACEY/KETTLER discloses the limitations as shown in the rejections above.  DRYER further discloses generating, by the digital wallet system, a token based on the electronic transaction data. See at least paragraph 0024.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of LARACEY/KETTLER with the technique of DRYER because, “Online merchants can accept payments from consumers for goods and services using a variety of different payment options. For example, online merchants can accept credit cards, debit cards, bank transfers, payment options from a consumer's digital wallet, or by payment from online payment services such as PayPal™, among other suitable payment options. Online merchants are charged various fees by payment providers. The amount of fees can vary from payment provider to payment provider and can include a fixed fee as well as a fee based on the amount of the transaction.” (KETTLER: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).


Claims 7, 14, and 20 are rejected under U.S.C. 103 as being unpatentable over LARACEY/KETTLER, and further in view of von Behren et al. (USPGP 2012/0166333 A1), hereinafter VON BEHREN.

Claims 7, 14, and 20:
The combination of LARACEY/KETTLER discloses the limitations as shown in the rejections above.  VON BEHREN further discloses wherein the plurality of transaction options for completing the electronic transaction comprises at least one of payment with a credit card account, payment with loyalty points, payment by lending, or payment with a bank account.  See at least paragraphs 0003 and 0022.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of LARACEY/KETTLER with the technique of VON BEHREN because, “Online merchants can accept payments from consumers for goods and services using a variety of different payment options. For example, online merchants can accept credit cards, debit cards, bank transfers, payment options from a consumer's digital wallet, or by payment from online payment services such as PayPal™, among other suitable payment options. Online merchants are charged various fees by payment providers. The amount of fees can vary from payment provider to payment provider and can include a fixed fee as well as a fee based on the amount of the transaction.” (KETTLER: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).



CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
HID. “ActivID One-Time Password (OTP) Tokens”. (15 July 2013).  Retrieved online 11/16/2022.  https://www.hidglobal.com/products/one-time-password-tokens
US Payments Forum. “Mobile and Digital Wallets: U.S. Landscape and Strategic Considerations for Merchants and Financial Institutions.” (January 2018). Retrieved online 11/16/2022.  https://www.uspaymentsforum.org/wp-content/uploads/2018/01/Mobile-Digital-Wallets-WP-FINAL-January-2018.pdf
Mastercard. “Identity Check Program Guide.” (19 November 2019).  Retrieved online 11/16/2022.  https://static.developer.mastercard.com/content/identity-check/uploads/files/mastercardidentitycheckprogram.pdf

Foreign Art:
LAURENT et al. “ELECTRONIC WALLET SYSTEM.” (JP 2001/266028 A)
OBA et al. “ELECTRONIC REGIONAL MONEY SYSTEM.” (JP 2002/279324 A)
SHINGI. “ELECTRONIC WALLET DEVICE, SETTLEMENT PROCESSOR AND ELECTRONIC SETTLEMENT PROCESSING METHOD.” (JP 2003/263603 A)








Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)As shown above, the claims recite an abstract idea.